In re: Ronald Lee applying for writ of habeas corpus.
Writ granted. The trial court is ordered to immediately hold a bail bond hearing for a determination of the correct bond upon a proper basis and one other than that shown in the return. See C.C.Pr. Article 317, and Louisiana v. Blanchard, 254 La. 644, 226 So.2d 336. See order.
HAMLIN, J.,
is of the opinion that, on the showing made, application should be denied.
It is Ordered that the Honorable Oliver P. Schulingkamp, Judge of Section F, Criminal District Court, Parish of Orleans, immediately hold a bail bond hearing for a determination of the correct bond upon a proper basis and one other than that shown in the return.